DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed 04/02/2021 and the IDS’s filed 04/02/2021, 11/12/2021, 12/03/2021.

Claims 1-17, 76, and 82-84 are pending and being examined.  Claims 18-75 and 77-81 are canceled.

Claims 1-17, 76, and 82-84 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art references do not teach nor render obvious all the cumulative limitations of independent claim 1 with particular attention to “the salt in molten form comprises: at least one alkali metal cation; boron; and oxygen”.
The prior art references do not teach nor render obvious all the cumulative limitations of independent claim 6 with particular attention to “the salt in molten form comprises: at least one alkali metal cation; and at least one boron oxide anion and/or a dissociated form thereof”.
The prior art references do not teach nor render obvious all the cumulative limitations of independent claim 76 with particular attention to “wherein a fractional xB1-xOy, wherein x is between zero and 1, and wherein M comprises at least one alkali metal cation”.
Guangzhou (CN 107029538 A), Wuhan (CN 102895847 A), Kendall et al. (US 20110035154 A1), and Rees (Rees et al., “Electrochemical CO2 sequestration in ionic liquids; a perspective”, Energy & Environmental Science, Vol 4, pp.403-408, December 20, 2010) are considered to be the closest prior art.
Guangzhou teaches a method for carbon dioxide capture and molten salt regeneration by using molten salt, comprising the steps of introducing a gas containing carbon dioxide into a vessel containing a molten salt mixture (Guangzhou, abstract).  Guangzhou teaches the molten salt mixture comprises 10-30% calcium oxide, 5-15% strong base such as sodium hydroxide or potassium hydroxide, and 55-85% alkali metal salt (Guangzhou, abstract and top of page 3 of English translation).  
Wuhan teaches a method for CO2 capture using an electrochemical reactor wherein the electrolyte of the reactor is an inorganic molten salt, the cathode is a metal cathode, the anode is an inert anode, and the molten salt system is an alkali metal, alkaline earth metal, a transition metal carbonate, a silicate, borate, oxide, hydroxide, nitrate, aluminate and mixtures thereof (Wuhan, abstract).  Wuhan teaches the electrolyte is a mixture of salts and not a single salt comprising both boron/borate and at least one alkali metal cation.
Kendall teaches a method of contacting carbon dioxide with an aqueous mixture (Kendall, abstract).  Kendall teaches contacting CO2 with a subterranean brine wherein the brine comprises one or more divalent cations such as Ca+
Rees teaches CO2 absorption using molten salts such as ionic liquids (Rees, 2nd column on page 403).  Rees teaches the ionic liquids comprise boron (Rees, Table 1).
Guangzhou, Wuhan, Kendall, Rees, alone or combined, do not teach nor render obvious a method comprising exposing a sequestration material comprising a salt in molten form to an environment containing carbon dioxide wherein the single salt in molten form comprises at least one alkali metal cation, boron, and oxygen; the salt in molten from comprises at least one alkali metal cation and at least one boron oxide anion and/or a dissociated form thereof; a fractional stoichiometry of the salt in solid form can be expressed as MxB1-xOy.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734